DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D, drawn to figures 25-28 in the reply filed on May 14, 2021 is acknowledged. As such, claims 14-22, 41-51 are pending in the instant application.
Claim Objections
Claim 14 is objected to because of the following informalities:  “nucleus pulpous tissue” should properly recite “nucleus pulposus tissue” and “annulus fibrosis” should read “annulus fibrosus”. Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not appear to provide antecedence for “the tissue disruption tool positioned externally of the barrier, prior to advancing at least a portion of the barrier out of the delivery cannula to define the perimeter of the working region within the intervertebral disc space” (claim 42).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 42 recites the limitation “the tissue disruption tool positioned externally of the barrier, prior to advancing at least a portion of the barrier out of the delivery cannula to define the perimeter of the working region within the intervertebral disc space.” It is unclear how this is true for the elected embodiment of Figures 25-28, as the tissue disruption tool does not appear to be positioned externally of the barrier at any point. Examiner withdrew this limitation from the claim for the purposes of examination.
The same applies to the corresponding limitation in claim 50.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17, 20, 22, 41-42, 48-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavatte et al. (US 2010/0262242), hereinafter “Chavatte”.
Regarding claim 14, Chavatte discloses a method for disrupting tissue in the intervertebral disc space (FIGS. 1-14), comprising: forming a barrier (via 110, FIGS. 7) in the intervertebral disc space wherein the barrier at least partially defines a perimeter of a working region within the disc space (FIGS. 
Regarding claim 15, Chavatte discloses the method of claim 14 wherein the tissue within the perimeter comprises nucleus pulpous tissue, vertebral body end plate tissue and/or annulus fibrosis tissue (FIGS. 9-12).  
Regarding claim 16, Chavatte discloses the method of claim 14 wherein forming of the barrier comprises inserting a barrier into the intervertebral disc space in a substantially linear configuration and changing the configuration of the barrier to a generally arcuate configuration (¶34).  
Regarding claim 17, Chavatte discloses the method of claim 16 wherein the generally arcuate configuration comprises a partial generally circular shape (FIGS. 8).  
Regarding claim 20, Chavatte discloses the method of claim 14 wherein disrupting tissue within the working region comprises inserting a tissue disruption tool (125) within the perimeter (FIGS. 9).  
Regarding claim 22, Chavatte discloses the method of claim 14 wherein forming the barrier within the disc space isolates tissue to be disrupted from other tissue within the disc space (FIGS. 9-12).  
Regarding claim 41, Chavatte discloses the method of claim 20, wherein the tissue disruption tool is advanced along at least a portion of the barrier to disrupt tissue within the working region (FIGS. 9).  
Regarding claim 42, Chavatte discloses the method of claim 20, further comprising advancing a delivery cannula (103) into the intervertebral disc space, the delivery cannula having the barrier and -2-Application No.: 16/366,523 Filing Date:March 27, 2019 the tissue disruption tool at least partially positioned therein, with the barrier in a substantially linear configuration (¶34).
Regarding claim 48, Chavatte discloses the method of claim 14, wherein the barrier comprises a ribbon of material (at 110c).  

Regarding claim 50, Chavatte discloses a method for disrupting tissue in the intervertebral disc space (FIGS. 1-14), comprising: advancing a delivery cannula (103) into an intervertebral disc space, the delivery cannula having a barrier member (110) and a tissue disruption tool (125) at least partially positioned therein;-3-Application No.: 16/366,523Filing Date:March 27, 2019 advancing at least a portion of the barrier member out of the delivery cannula and into the intervertebral disc space in a second configuration to at least partially define a perimeter of a working region within the intervertebral disc space (FIGS. 8); and advancing at least a portion of the tissue disruption tool out of the delivery cannula and along said at least a portion of the barrier member into the working region to disrupt tissue on only one side of the barrier member, within the working region (FIGS. 9-12).  
Claim(s) 14, 19-21, 44-47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US 2014/0316427), hereinafter “Yoon”.
Regarding claim 14, Yoon discloses a method for disrupting tissue in the intervertebral disc space (FIGS. 2, 6), comprising: forming a barrier (via 110, FIG. 2B) in the intervertebral disc space wherein the barrier at least partially defines a perimeter of a working region within the disc space (FIG. 2B); and disrupting tissue on only one side of the barrier and within the working region up to a distalmost tip of the barrier (via 610, FIGS. 6), without disrupting tissue beyond the distalmost tip of the barrier (due to shape of distal end of 110).  
Regarding claim 19, Yoon discloses the method of claim 14 wherein the barrier substantially completely surrounds tissue to be disrupted (FIG. 2B).  
Regarding claim 20, Yoon discloses the method of claim 14 wherein disrupting tissue within the working region comprises inserting a tissue disruption tool (610) within the perimeter (FIGS. 6).  

Regarding claim 44, Yoon discloses the method of claim 20, wherein the perimeter defined by the barrier is generally circular (FIG. 2B) and includes an open access region (at 120) configured for passage of the tissue disruption tool therethrough and into the working region.  
Regarding claim 45, Yoon discloses the method of claim 20, wherein the tissue disruption tool includes a distal end portion having a tissue disruptor associated therewith (610).  
Regarding claim 46, Yoon discloses the method of claim 45, wherein the tissue disruptor comprises one or more of sharp edges, jaws, and bristles (FIGS. 6).  
Regarding claim 47, Yoon discloses the method of claim 45, wherein the tissue disruption tool comprises at least one shaft (360), and the distal end portion of the tissue disruption tool is connected to the shaft by a joint (640) that allows the distal end portion of the tissue disruption tool to move relative to the shaft (¶63).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon.
With regard to claim 18, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to form the generally arcuate configuration of Yoon extending between about 270 degrees and about 355 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the bend in the barrier member would be between 270 and 355 degrees.
Allowable Subject Matter
Claim 51 is allowed.
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Chavatte discloses a method for disrupting tissue in the intervertebral disc space (FIGS. 1-14), comprising: forming a barrier (via 110, FIGS. 7) in the intervertebral disc space wherein the barrier at least partially defines a perimeter of a working region within the disc space (FIGS. 8); and disrupting tissue on only one side of the barrier and within the working region up to a distalmost tip of the barrier (via 125, FIGS. 9), without disrupting tissue beyond the distalmost tip of the barrier (FIGS. 10-12), further comprising advancing a delivery cannula (103) into the intervertebral disc space, the delivery cannula having the barrier and -2-Application No.: 16/366,523 Filing Date:March 27, 2019 the tissue disruption tool at least partially positioned therein, with the barrier in a substantially linear configuration (¶34). However, the prior art, alone or in combination, fails to teach wherein the delivery cannula includes first and second lumens, with the barrier at least partially .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775